Title: Thomas Jefferson to Barbé Marbois, 14 June 1817
From: Jefferson, Thomas
To: comte de Barbé Marbois, François,


          
            Monticello in Virginia
June 14. 17.
          
          I thank you, dear Sir, for the copy of the interesting narrative of the Complot d’Arnold which you have been so kind as to send me. it throws lights on that incident of history which we did not possess before  an incident which merits to be known, as a lesson to mankind, in all it’s details. this mark of your attention recalls to my mind the earlier period of life at which I had the pleasure of your personal acquaintance and renews the sentiments of high respect and esteem with which that acquaintance inspired me. I had not failed to accompany your personal sufferings during the civil convulsions of your country, and had sincerely sympathised with them.   An awful period indeed has past in Europe since our first acquaintance. when I left France at the close of 89. your revolution was, as I thought, under the direction of able & honest men. but the madness of some of their successors, the vices of others, the malicious intrigues of an envious and corrupting neighbor, the tracasseries of the Directory, the usurpations, the havoc, and devastations of your Attila, and the equal usurpations, depredations and oppressions of your hypocritical deliverers, will form a mournful period in the history of man, a period of which the last chapter will not be seen in your day or mine, and one which I still fear is to be written in characters of blood.   had Bonaparte reflected that such is the moral construction of the world, that no national crime passes unpunished in the long run, he would not now be in the cage of St Helena: and were your present oppressors to reflect on the same truth, they would spare to their own countries the penalties on their present wrongs which will be inflicted on them in future times. the seeds of hatred and revenge which they are now sowing with a large hand will not fail to produce their fruits in time. like their brother robbers on the high way, they suppose the escape of the moment a final escape, and deem infamy and future risk countervailed by present gain.   Our lot has been happier. when you witnessed our first struggles in the war of independance, you little calculated, more than we did, on the rapid growth and prosperity of this country; on the practical demonstration it was about to exhibit, of the happy truth that Man is capable of self-government, and only rendered otherwise by the moral degradation designedly superinduced on him by the wicked arts of his tyrants.
          I have much confidence that we shall proceed successfully for ages to come; and that, contrary to the principle of Montesquieu, it will be seen that the larger the extent of country, the more firm it’s republican structure, if founded, not on conquest, but in principles of compact & equality. my hope of it’s duration is built much on the enlargement of the resources of life going hand in hand with the enlargement of territory, and the belief that men are disposed to live honestly, if the means of doing so are open to them. with the consolation of this belief in the future result of our labors, I have that of other prophets who foretell distant events, that I shall not live to see it falsified. my theory has always been that if we are to dream, the flatteries of hope are as cheap, and pleasanter than the gloom of despair. I wish to yourself a long life of honors, health and happiness.
          Th: Jefferson
        